Citation Nr: 0415513	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to a service-connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the benefits sought 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In early September 2003, the veteran attended a Travel Board 
Hearing held before the undersigned.  At this hearing, the 
veteran identified an early 1999 VA examination report that 
he was not certain was contained in the claims file.   
Accordingly, the undersigned agreed to leave the record open 
for 60 days in order for the veteran to submit any additional 
medical records for review in conjunction with his claim.  
(After the hearing, the undersigned determined that there was 
a January 1999 VA joints examination report contained in the 
record, but continued to leave the record open for the 
remainder of the 60 days.)

In October 2003, the veteran submitted additional evidence 
for review by VA.  This evidence consists of a private 
medical examination report dated in September 2004, wherein a 
private physician, J.L.C., M.D., indicated that he took a 
history from the veteran and conducted a clinical 
examination.  In the report, Dr. C. stated that the veteran 
told him that, "the pain in his left ankle seems to 
exacerbate or make worse the pain in his left knee," and 
that, "when he walks, he externally rotates his ankle, and 
that tends to bother the knee," which the doctor opined is 
"certainly quite possible."  Dr. C. diagnosed bilateral 
grade IV degenerative arthritis in the veteran's knees, and 
opined that he "has a lot of pain in the left ankle, which 
does seem to be influencing and causing increasing problems 
with the left knee."

Unfortunately, the veteran did not indicate that he desired 
to waive his right to have the RO initially consider this 
September 2003 private medical report in connection with his 
claim, prior to any appellate review by the Board.  The RO 
has not considered this evidence and absent any such waiver, 
the Board must return the claim to the RO for initial 
consideration of this evidence.  See 38 C.F.R. §§ 20.800, 
20.1304 (2003); Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

1.  The RO should review the September 
2003 report from Dr. C.  The RO should 
ensure that any additional action it 
considers necessary in conjunction with 
the requirements of the Veterans Claims 
Assistance Act of 2000 (to include a new 
medical examination, if necessary), is 
completed for this claim, consistent with 
all governing legal authority.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

2.  After the above action has been 
completed, the RO should again review the 
case on the basis of all of the 
additional evidence of record.  If the 
benefits sought on appeal are not granted 
in their entirety, then the veteran and 
his representative should be furnished 
with a supplemental statement of the 
case, and be afforded a reasonable 
opportunity for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


